Citation Nr: 0429500	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-07 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of rheumatic fever.

2.  Entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for tinnitus.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a heart disorder.

5.  Entitlement to service connection for an acquired mental 
disorder, claimed as  secondary to service-connected 
rheumatoid arthritis.

6.  Entitlement to an increased disability rating for 
service-connected rheumatoid arthritis of multiple joints, 
currently evaluated as 40 percent disabling.

7.  Entitlement to an increased disability rating for 
service-connected esophagitis, currently evaluated as 10 
percent disabling.

8.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision rendered by 
the Des Moines, Iowa Regional Office (the RO) of the 
Department of Veterans Affairs (VA).

Procedural history

The veteran served on active duty during World War II.

The remote procedural history of this case as reflected in 
the eight volume claims folder is lengthy and complex.  To 
the extent necessary, previous procedural history will be 
explained in connection with individual issues on appeal. 

In a May 2001 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for rheumatic 
fever residuals, hearing loss and an acquired mental 
disorder, claimed as secondary to his service-connected 
rheumatoid arthritis.  The RO also denied the veteran's 
attempt to reopen previously-denied claims of entitlement to 
service connection for tinnitus and organic heart disease.  
In addition, the RO denied the veteran's claims of 
entitlement to a disability rating in excess of 40 percent 
for rheumatic arthritis of multiple joints and to a 
compensable evaluation for esophagitis.  Finally, the RO 
denied the veteran's TDIU claim.  The veteran indicated 
disagreement with that decision and in February 2003 was 
furnished with a statement of the case.  The veteran 
perfected his appeal of the issues identified above by means 
of his submission of a substantive appeal (VA Form 9) in 
March 2003.  

In February 2003 rating decision, the RO increased the 
evaluation assigned for the veteran's service-connected 
esophagitis from noncompensable (zero percent) to 10 percent.  
His subsequent appeal encompassed continued disagreement with 
the rating assigned for the service-connected esophagitis.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) [on claim for an 
increased disability rating, claimant will generally be 
seeking maximum benefit allowed by law and regulation and, 
thus, such claim remains in controversy where less than 
maximum available benefit is awarded].

In October 2004, a Deputy Vice Chairman of the Board granted 
the accredited representative's motion that the veteran's 
claim be advanced on the Board's docket due to his advancing 
age.  See 38 C.F.R. § 20.900(c) (2003).

The issues of entitlement to service connection for a mental 
disorder, claimed as secondary to service-connected 
rheumatoid arthritis; entitlement to an increased disability 
rating for service-connected rheumatoid arthritis; 
entitlement to an increased disability rating for service-
connected esophagitis; and entitlement to TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.

Issue not on appeal

In a July 2003 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for Vincent's 
angina (trench mouth).  The veteran was notified of that 
decision in August 2003.  To the Board's knowledge, the 
veteran has not disagreed with that decision.  Accordingly, 
that issue is not within the jurisdiction of the Board and 
will be addressed no further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  There is no current competent medical diagnosis of 
rheumatic fever or residuals thereof.

2.  Hearing loss is not shown during active service, and its 
initial manifestation many years following service is not 
shown by competent medical evidence to be related thereto.

3.  In a June 1996 rating decision, the RO determined that a 
previously-denied claim of entitlement to service connection 
for tinnitus had not been reopened. 

4.  The evidence associated with the claims file subsequent 
to the RO's June 1996 rating decision is neither new nor so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for tinnitus.

5.  In an April 1997 rating decision, the RO determined that 
a previously-denied claim of entitlement to service 
connection for a heart disorder had not been reopened. 

6.  The evidence associated with the claims file subsequent 
to the RO's April 1997 rating decision is neither new nor so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a heart disorder.


CONCLUSIONS OF LAW

1.  Residuals of rheumatic fever were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Hearing loss was not incurred in or aggravated by 
military service, nor may it be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2004).

3.  The RO's June 1996 decision denying service connection 
for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2003).

4.  Since the June 1996 RO decision, no new and material 
evidence has been received, and so the claim of entitlement 
to service connection for tinnitus is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

5.  The RO's April 1997 decision denying service connection 
for a heart disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

6.  Since the April 1997 RO decision, no new and material 
evidence has been received, and so the claim of entitlement 
to service connection for a heart disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
claimed rheumatic fever residuals and for hearing loss.  He 
is also seeking to reopen previously-denied claims of 
entitlement to service connection for tinnitus and a heart 
disorder, on the basis that new and material evidence that 
would warrant such reopening.  

As noted elsewhere in this decision, the veteran's claims of 
entitlement to service connection for an acquired mental 
disorder which he claims is secondary to his service-
connected rheumatoid arthritis; an increased disability 
rating for service-connected rheumatoid arthritis of multiple 
joints; an increased disability rating for service-connected 
esophagitis; and TDIU are discussed in the REMAND section 
below.

With respect to the four issues which the Board is currently 
deciding, in the interest of clarity, the Board will 
initially discuss certain preliminary matters. The Board will 
then address the pertinent law and regulations and their 
application to the facts and evidence.  The two issues 
involving the matter of receipt of new and material evidence 
will be discussed separately from the remaining to issues.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted. See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].



Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. The provisions 
of the VCAA and the implementing regulations are, 
accordingly, generally applicable to this case, although as 
explained immediately  below certain aspects of the VCAA are 
not applicable to the two issues involving the receipt of new 
and material evidence.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

With regard to the veteran's claims to reopen based on the 
submission of new and material evidence, the Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims, and the second sentence of 3.159(c), were 
amended effective August 29, 2001.  These amendments are 
effective only as to claims received on or after August 29, 
2001, and are therefore not relevant in the instant case as 
to the veteran's claims for service connection for tinnitus 
and a heart disorder, inasmuch as the veteran's request to 
reopen those claims was received by VA in 1999.  See 66 Fed. 
Reg. 45620- 45632 (August 29, 2001).

In addition, under the provisions of the VCAA, VA's statutory 
duty to assist the claimant in the development of the claim 
does not apply unless and until the claim is reopened.  Once 
a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of all four issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
holding of the United States Court of Appeals for Veterans 
Claims (the Court) in Quartuccio specifically applies to 
claims to reopen as well as to initial claims.

Crucially, by letter to the veteran dated July 28, 2003, with 
a copy to his representative, the Board specifically informed 
the veteran of what was required of him and what VA would do, 
satisfying the requirements of 38 U.S.C.A. § 5103 and 
Quartuccio.  The veteran was informed by means of that letter 
as to what evidence he was required to provide and what 
evidence VA would attempt to obtain on his behalf.  That 
document explained that VA would obtain government records 
and would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The Board finds that this document 
properly notified the veteran and his representative of the 
information, and medical or lay evidence, that was necessary 
to substantiate his claim and it properly indicated which 
portion of that information and evidence was to be provided 
by the veteran and which portion VA would attempt to obtain 
on behalf of the veteran.  

The Board notes that the veteran promptly responded to the 
July 2003 VCAA notification letter in August 2003 by 
indicating that he had no further evidence to submit and that 
he waived the one year response time under the VCAA in order 
to expedite processing of his appeal. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his various claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating them.
In particular, the RO obtained the veteran's service medical 
records and all available outpatient treatment records and 
reports of examinations.  The veteran has not indicated that 
he has any further evidence to submit to VA, or which VA 
should seek.  As noted in the paragraph above, he 
specifically indicated in August 2003 that he had no further 
evidence to submit.  There is no indication that there exists 
any evidence that has a bearing on this case that has not 
been obtained.  

As noted above, with respect to the requests to reopen 
previously-denied claims, VA's duty to assist does not attach 
unless and until the claim is reopened.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He was accorded hearings at the RO in 
April 2000 and in December 2002, per his request.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2004). 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
four issues has been consistent with the provisions of the 
law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

1.  Entitlement to service connection for claimed residuals 
of rheumatic fever.

2.  Entitlement to service connection for hearing loss.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).



In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection - secondary basis

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2004).

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies. There 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service- 
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2003).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2003).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra. 

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to service connection for rheumatic fever

With respect to Hickson element (1), it is now well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability. 
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].   A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.  

With respect to element (1), current disability, there is no 
competent medical evidence that rheumatic fever is currently 
manifested, or that there is any current evidence of 
disability that is considered to be a residual of rheumatic 
fever. 

The report of a November 1999 VA examination shows that the 
question of the current manifestation of rheumatic fever was 
specifically addressed.  The examining physician reviewed the 
veteran's service medical records, noting a history of 
rheumatic fever during service from which the veteran 
recovered completely and returned to duty.  The examiner 
commented that the veteran was told that his rheumatic fever 
left him with a heart murmur, although there has been no 
record of a residual murmur over the years and the veteran 
had experienced no actual relapse of typical rheumatoid 
infection.  

The November 1999 medical report indicated diagnoses to 
include rheumatic fever in service, quiescent and without 
recurrence.  The examiner also noted possible valvular 
disease at the time, which was not confirmed on examination.  
The examiner stated that, in his view, the veteran recovered 
from his rheumatic fever uneventfully without residuals, 
without residual impairment, and without evidence of 
recurrences.   

There is no competent medical evidence to the contrary.  To 
the extent that the veteran is asserting that he in fact does 
have current residuals of in-service rheumatic fever have 
heart disease, it is now well established that laypersons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
Court cases cited by the Board above, as well as the decision 
of the United States Court of Appeals for the Federal Circuit 
in Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) and 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

In short, in the absence of evidence of diagnosed residuals 
of rheumatic fever, Hickson element (1) is not met and 
service connection may not be granted for this disorder on 
this basis alone.  The lack of a current disability is 
dispositive of this appeal.  However, for the sake of 
completeness, the Board will briefly address the remaining 
two Hickson elements.  

With respect to Hickson element (2), in-service disease or 
injury, the veteran's service medical records reflect that, 
while in service he was diagnosed with rheumatic fever.  
Hickson element (2) is therefore satisfied.  However, turning 
to element (3), in the absence of a diagnosis of current 
disability deemed residual of rheumatic fever, there cannot 
be a medical nexus, and there is none of record with regard 
to this claim.  As noted above, as a lay person without 
medical training the veteran is not competent to comment on 
medical matters such as diagnosis and etiology, and his 
opinion on such matters is entitled to no weight of probative 
value. 

In summary, for reasons and bases expressed above, the Board 
concludes that service connection may not be granted for the 
veteran's claimed residuals of rheumatic fever, in view of 
the absence of evidence indicating the presence of any such 
residuals.  A preponderance of the evidence is against this 
claim, and the benefits sought on appeal as to that claim is 
accordingly denied. 

Entitlement to service connection for hearing loss

The veteran appears to contend that his currently diagnosed 
hearing loss is related to his World War II service.  He also 
appears to alternatively contend that his hearing loss may be  
related to medications he takes for his service-connected 
rheumatic arthritis.

The report of a VA audiological examination conducted in 
August 2000 shows hearing loss in each ear of such levels as 
to constitute hearing loss disability for VA benefits 
purposes; see 38 C.F.R. § 3.385.  Hickson element (1), the 
current manifestation of the claimed disability, is 
satisfied.

With respect to element (2), the veteran's service medical 
records do not demonstrate that hearing impairment of any 
kind was manifested during service.  These records are devoid 
of any reference to hearing problems or complaints thereof, 
nor do they show that any hearing loss was identified.  The 
report of his separation medical examination shows that his 
hearing was shown to be 15/15, bilaterally, for both 
whispered voice and spoken voice.  

Moreover, there is no evidence of hearing loss during the one 
year presumptive period after the veteran left service.  The 
medical evidence first indicates the presence of hearing loss 
in August 1974, almost three decades after service. 
Hickson element (2), the in-service incurrence of the 
disability, is accordingly not satisfied.  

In the absence of an in-service hearing loss, Hickson element 
(3), a nexus or relationship between the hearing loss 
currently shown in service and any in-service disease or 
injury likewise cannot be satisfied; there can be no nexus 
between two elements when only one such element is shown to 
exist.  Indeed, none of the post-service medical records 
denoting hearing loss shows that this impairment was 
attributed by health care professionals to the veteran's 
service.  To the contrary, the audiologist who examined the 
veteran in August 2000 specifically stated that the veteran's 
sensorineural hearing loss was most likely familial in 
character.  

The Board finally observes that the veteran has contended 
that his currently diagnosed haring loss is related to 
medications he has taken for service-connected rheumatoid 
arthritis, thus raising the possibility of secondary, rather 
than direct, service connection.  See 38 C.F.R. § 3.310 
(2003).  The August 2000 VA audiology examiner specifically 
rejected the possibility of a link between the veteran's 
hearing loss and medications taken by the veteran for his 
rheumatoid arthritis.  With respect to the veteran's 
contention that such a relationship exists, the Board 
reiterates that the veteran is not shown to have the medical 
background that would make such claims probative; see 
Espiritu, supra.  

In short, the Board finds that Hickson element (3) has not 
been satisfied, and the veteran's claim fails on that basis 
alone.

In summary, for reasons stated above, the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for hearing loss.  The benefits sought on 
appeal as to that issue are accordingly denied.








	(CONTINUED ON NEXT PAGE)





3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for tinnitus.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a heart disorder.

The veteran seeks to reopen claims of service connection for 
tinnitus, which was last denied by VA in an unappealed June 
1996 rating decision, and for a heart disorder, which was 
last denied by VA in an unappealed April 1997 rating 
decision.  For the reasons set forth below, the Board finds 
that these claims have not been reopened.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated. 

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claims to 
reopen in 1999, prior to this date.  Therefore, the earlier 
version of the law, which is set forth in the following 
paragraph, is applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  

Analysis

Service connection for tinnitus

Service connection for tinnitus was denied in a Board 
decision dated in September 1981.  The evidence at that time 
included the veteran's service medical records, which 
contained no reference to either tinnitus or to head trauma.  
The evidence also included post-service medical evidence; the 
Board noted that there was a history of post-service head 
trauma, apparently in 1962 and 1966, and that the medical 
evidence first demonstrated the presence of tinnitus in 1968.  
The report of a 1980 VA ear, nose, and throat examination 
indicated a diagnosis of tinnitus.  The Board also 
acknowledged the veteran's contention that his tinnitus was 
the product of medication he was taking for treatment of his 
rheumatoid arthritis.

In denying the veteran's claim, the Board found that the 
earliest evidence of tinnitus was from 1968, many years after 
service.  The Board also found that, while medical literature 
indicated that some of the drugs the veteran had taken for 
his service-connected rheumatoid arthritis were known to 
cause tinnitus, there were in fact many other possible 
sources of tinnitus shown in the record, and that to find any 
close correlation between the veteran's use of anti-arthritis 
medication and his tinnitus would be to resort to 
speculation.  

Decisions of the Board are final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 20.1100 (2003).
 
In 1996, the veteran again requested service connection for 
tinnitus.  In a June 1996 rating decision, the RO noted that 
the evidence of record received since the Board's denial of 
that claim in September 1981 included a statement from the 
veteran in January 1996 and VA treatment reports dated 
between January 1980 and January 1981, and in June 1991.  The 
RO found that these records were cumulative in nature and did 
not serve to reopen the veteran's claim.  The veteran was 
notified of that decision by means of a letter from the RO 
dated June 7, 1996.  He did not indicate disagreement 
therewith within one year.  The June 1996 decision, 
accordingly, is final and can be reopened only upon the 
submittal of new and material evidence.

The veteran subsequently requested that his claim be 
reopened.  The evidence associated with the veteran's claims 
file since June 1996 consists of current medical records.  
This evidence, like that considered in 1996, is cumulative.  
The presence of tinnitus was known at the time the Board 
originally denied the veteran's claim, in September 1981.  
The medical evidence received since 1996 that reflects the 
presence of tinnitus is merely cumulative, in that it does 
not provide new information - that is, information that was 
not previously of record - that could serve to establish that 
tinnitus was incurred in service.  Such evidence, although 
new, is not material.  See Cornele v. Brown, 6 Vet. App. 59, 
62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
[medical evidence which merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence].  

The additional evidence includes the report of a VA 
audiometric examination conducted in August 2000 which 
indicates findings by the examiner that the veteran's 
tinnitus was related to his progressive, accelerating 
sensorineural hearing loss (which, as noted above, has not 
been shown to be related to service).  This in essence works 
against the claim of entitlement to service connection for 
tinnitus and is therefore not material.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) [evidence that is 
unfavorable to the appellant is not new and material].

The veteran continues to contend that his tinnitus is related 
to service or to a service-connected disability.  Such 
statements are essentially repetitive of statements he 
previously made. As such, these statements are not new. 
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Further, 
such lay statements as to medical matters are not competent 
and cannot be considered new and material as to the question 
of the relationship of tinnitus to service.  See Espiritu, 
supra.  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation . . . cannot 
suffice to reopen a claim under 38 U.S.C.A. 5108."

In brief, the evidence associated with the veteran's claims 
file since the most previous final denial of his claim for 
service connection for tinnitus, in June 1996, is cumulative 
in nature, in that the fact that tinnitus was manifested had 
been known at the time of the prior final denials of that 
claim.  This evidence does not demonstrate that tinnitus was 
either manifested during the veteran's period of active 
service or was the product of an in-service disease or 
injury.  As such, this evidence is not new and material and 
does not serve to reopen his claim of entitlement to service 
connection for tinnitus.  The benefit sought on appeal 
remains denied.

Service connection for heart disorder

The veteran's claim of entitlement to service connection for 
a heart disorder, characterized as organic heart disease, was 
first denied by VA by means of a rating decision dated in 
January 1947.  The evidence of record at that time included 
the veteran's service medical records, which were pertinently 
negative.  These records included the report of his 
separation physical examination in July 1946, which revealed 
his cardiovascular system to be clinically normal.  
Subsequent to that examination, the veteran was hospitalized 
for rheumatic fever, and was discharged from the hospital, 
and from service, after becoming asymptomatic.

Also of record at the time of the decision of the RO in 
January 1947 was the report of a January 1947 VA examination 
indicating that there were rheumatic fever residuals, not 
demonstrable in the heart, with the examiner stating that it 
was his opinion that the veteran probably never had cardiac 
manifestations.  The veteran was notified of the RO's 
decision and did not indicate disagreement therewith.

Service connection for a heart disorder, characterized as 
organic heart disease, was thereafter denied by the Board in 
August 1976.  The evidence associated with the veteran's 
claims folder subsequent to January 1947 included the report 
of a VA hospitalization in August and September 1974 with an 
18-month history of substernal chest pain; coronary artery 
disease was diagnosed.  The veteran underwent cardiac 
catheterization in September 1974, and cardiac bypass in 
November 1974.  

The Board, in its August 1976 decision, determined that the 
veteran's arteriosclerotic heart disease did not coexist with 
the veteran's active service and first became manifested in 
the early 1970s, in excess of 25 years following his release 
from active service.

In an April 1997 rating decision, the RO denied entitlement 
to service connection for heart disease, finding that new and 
material evidence that would serve to reopen the previously-
denied claim for that disability had not been submitted.  The 
evidence associated with the veteran's claims file subsequent 
to the Board's August 1976 decision included medical records, 
both VA and private, reflecting treatment for a variety of 
disabilities, to include heart problems.  The RO determined 
that such evidence essentially duplicated evidence that had 
previously been considered and was merely cumulative.  The 
veteran was thereafter notified of the decision and of 
appellate procedures; he did not appeal.  That decision is, 
accordingly, final.    

In 1999, the veteran requested that the claim be reopened.  
Evidence submitted since April 1997 merely documents 
continued treatment for a cardiovascular condition, without 
any indication that such began during service or is otherwise 
related to service.  As discussed above, the fact that a 
cardiac disability was manifested was known, and considered, 
by the Board in August 1976.  Additional medical records 
demonstrating current medical treatment, in the absence of 
clinical findings attributing the presence of the heart 
problems treated to service in some manner, are merely 
cumulative in nature, in that they reiterate a fact already 
known.  See Cornele, supra.    

The veteran continues to contend that his heart condition is 
related to service.  As has been discussed above with respect 
to the tinnitus claim, such statements are neither new or 
material.  See Reid and Routen, supra.

In summary, for reasons and bases stated above, the Board 
concludes that new and material evidence which is sufficient 
to reopen the previously-denied claim of entitlement to heart 
disease has not been submitted.  The veteran's claim of 
entitlement to service connection for a heart disorder, 
accordingly, is not reopened, and the benefit sought on 
appeal remains denied.  


ORDER

Service connection for residuals of rheumatic fever is 
denied.

Service connection for hearing loss is denied.

New and material evidence has not been received to reopen a 
previously denied claim of entitlement to service connection 
for tinnitus, the claim is not reopened and the benefits 
sought on appeal remain denied.

New and material evidence has not been received to reopen a 
previously denied claim of entitlement to service connection 
for a heart disorder, the claim is not reopened and the 
benefits sought on appeal remain denied.


REMAND

5.  Entitlement to service connection for an acquired mental 
disorder, claimed as secondary to service-connected 
rheumatoid arthritis.

The veteran has contended that he has a mental disorder which 
is due to his service-connected rheumatoid arthritis and that 
service connection for an acquired mental disorder should be 
awarded under the provisions of 38 C.F.R. § 3.310.  

As has been discussed above, in order for service connection 
to be granted on a secondary basis, there must be (1) 
evidence of the currently claimed disability; 
(2) a service connected disability; and (3) competent medical 
nexus evidence.  
See Wallin, supra.

With respect to Wallin element (1), the current medical 
evidence does in fact demonstrate that an acquired mental 
disorder is manifested; the report of a November 1999 VA 
mental disorders examination noted diagnoses to include mood 
disorder with depressive features.  With respect to Wallin 
element (2), service connection has been granted for 
rheumatoid arthritis.  The crucial question which must be 
answered in the case involves element (3), medical nexus.

The report of the November 1999 VA mental disorders 
examination noted diagnoses to include mood disorder "due to 
rheumatoid arthritis".  However, an addendum to this 
examination, dated in February 2000, notes that this 
diagnosis should have referred to an "arthritic condition" 
and not "rheumatoid arthritis".  
The examiner explained that the November 1999 diagnosis "was 
a mistake on my part, as I have no opinion as to whether the 
arthritis causing his current pain and limitations is 
service-connected, and in no way intended to express the 
conclusion that the depressive condition was or was not 
service connected."  

The medical record is thus devoid of any conclusion or other 
clinical link between the veteran's service-connected 
rheumatoid arthritis and his current mental problems, 
inasmuch as the November 1999 examination report is, in view 
of the examiner's subsequent retraction of his diagnosis, of 
no utility to the veteran's claim.  The only evidence that 
supports the veteran's contentions are those statements he 
himself has proffered in support of his position.  As the 
Board discussed above, any statements he presents with regard 
to medical causation are of no probative value; see Espiritu, 
supra.

In light of the existence of a current psychiatric diagnosis, 
read together with fact that service connection has been 
granted for rheumatoid arthritis, the Board believes the 
veteran should be scheduled for an examination to address 
whether any acquired mental disorder is related to the 
service-connected disability.  See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2003) 
[medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

6.  Entitlement to an increased disability rating for 
service-connected rheumatoid arthritis of multiple joints, 
currently evaluated as 40 percent disabling.

7.  Entitlement to an increased disability rating for 
service-connected esophagitis, currently evaluated as 10 
percent disabling.

8.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).

The veteran is also seeking increased disability ratings for 
his service-connected rheumatoid arthritis of multiple joints 
and for his service-connected esophagitis.  In addition, he 
has requested TDIU.  After having reviewed the VA claims 
folder, the Board believes that a remand of these issues is 
necessary for the reasons set forth below.

The Board notes that the veteran has not been accorded a VA 
examination for compensation purposes for either of the 
service-connected disabilities since he filed his claim for 
increased ratings in 1999.  While he underwent a VA general 
medical examination in November 1999, and has been accorded 
treatment for various medical problems, to include esophageal 
problems and joint pain, during the period in question, he 
has not been examined by specialists with consideration of 
the criteria by which VA assesses the severity of service-
connected disabilities.  

VA's duty to assist requires that such examinations be 
scheduled; see 38 U.S.C.A. § 5103A(d) (West 2002), which 
stipulates that, in the case of a claim for disability 
compensation, the assistance provided by VA shall include a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) [duty to assist includes "the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].

In view of this requested development, the veteran's claim of 
entitlement to a total disability rating due to his service-
connected disabilities, the outcome of which is obviously 
dependent upon the outcome of the increased rating claims, 
must be held in abeyance pending completion of the actions 
requested herein.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) [the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation].

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA should arrange to have the 
veteran undergo the following 
examinations:

The veteran should be scheduled for a VA 
mental disorders examination.  The 
examiner should provided a diagnosis of 
any currently identified mental 
disability.  If any acquired psychiatric 
disability is identified, the examiner 
should render an opinion as to whether it 
is as likely as not that the disability 
is related to the veterans service-
connected rheumatoid arthritis, including 
any medications prescribed therefor. 

The veteran should also be accorded a VA 
joints examination.  The examining 
physician should describe any current 
symptomatology attributable to the 
service-connected rheumatoid arthritis, 
along with a history of exacerbations per 
year.  

The veteran should also be accorded a VA 
examination by an appropriate specialist, 
who should identify all symptoms, and the 
severity thereof, resulting from the 
veteran's esophagitis.

With respect to each examination, any 
diagnostic testing deemed to be necessary 
by the examiner should be undertaken.  
Each examination report should be 
associated with the veteran's claims 
folder. 

2.  After undertaking any additional 
development deemed necessary, VBA should 
readjudicate the veteran's claims of 
entitlement to service connection for a 
psychiatric disability and entitlement to 
increased disability ratings for service-
connected rheumatoid arthritis and 
esophagitis.  VBA should also adjudicate 
the TDIU claim in light of any additional 
evidence of record.  If the decision is 
in any manner unfavorable to the veteran, 
VBA should issue a supplemental statement 
of the case and provide appropriate 
opportunity for response.  Thereafter, 
the claims folder should be returned to 
the Board for further appellate review, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



